                                                                                                    E-FILED
                                                                     Thursday, 11 April, 2019 08:02:45 AM
                                                                            Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       Case No. 07-cr-20061-JES-DGB
                                             )
QUONIE L. BARNEY,                            )
                                             )
                      Defendant.             )

                                   ORDER AND OPINION

       This matter comes before the Court on Mr. Barney’s Emergency Motion (Doc. 33) for

Reduced Sentence Under Section 404(b) of the First Step Act. The United States has filed a

response (Doc. 34) agreeing that Mr. Barney is eligible but opposing any reduction in his prison

sentence. This Order follows.

       Mr. Barney was sentenced as a career offender. His offense level was 34, with a criminal

history category of VI, for a guideline range of 262–327 months. Judge McCuskey reduced the

range by two levels to account for Barney’s mental health and the “unique circumstances of this

drug offense when compared to other major drug offenders,” resulting in a range of 210–262

months. Docs. 26, 27. The Court then imposed a sentence of 210 months on Count 1.

       Mr. Barney has now filed for a reduction of his sentence under Section 404(b) of the First

Step Act. Doc. 33. The amended guideline calculation would be an offense level of 31 and

criminal history category of VI, for a range of 188–235 months. Mr. Barney requests the same

two-level reduction as previously awarded by Judge McCuskey for the reasons stated above.

That would result in a guideline range of 151–188 months.




                                                 1
       After reviewing all the information before it, including the factors listed in 18 U.S.C.

§ 3553(a), as well as Mr. Barney’s program accomplishments and disciplinary record, the Court

finds that an adjustment is appropriate. The Court also finds that given Judge McCuskey’s prior

two-level reduction, a two-level reduction to the amended offense level is appropriate here. The

Court therefore reduces Mr. Barney’s sentence to 175 months, which the Court finds is sufficient

but not greater than necessary to comply with the purposes of the Act. The concurrent sentence

of 120 months for Count 2 remains as previously imposed. The Mandatory Supervised Release

term is reduced to 6 years on Count 1 and remains at 3 years on Count 2. The Court finds that

this reduction will allow Mr. Barney a reasonable opportunity to prepare for re-entry into society.

       Signed on this 10th day of April, 2019,

                                                             /s James E. Shadid
                                                             James E. Shadid
                                                             United States District Judge




                                                 2
